In the United States Court of Federal Claims
                                           No. 13-1023
                                      Filed: March 15, 2016

****************************************
                                       *
                                       *
MW BUILDERS, INC. f/n/a                *
MW BUILDERS OF TEXAS, INC.,            *
                                       *
      Plaintiff,                       *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
                                       *
                                       *
                                       *
****************************************


                                             ORDER

        On March 15, 2016, the court held a telephone status conference. Pursuant to the status
conference and Rule 15(a)(2) of the Rules of the United States Court of Federal Claims (“RCFC”),
the court grants the Government’s February 17, 2016 Motion For Leave To Amend Its Answer.
See Foman v. Davis, 371 U.S. 178, 182 (“Rule 15(a) declares that leave to amend shall be freely
given when justice so requires; this mandate is to be heeded. . . . [T]he leave sought should, as the
rules require, be freely given.”) (internal quotations omitted). In addition, the Government will
amend the RCFC 26(a) disclosure by Friday, March 18, 2016. If Plaintiff sends interrogatories on
or before Friday, March 18, 2016, the Government will respond to them within seven business
days.

        The court will convene another telephone status conference on Monday, March 21, 2016
at 2:00pm EST.

       IT IS SO ORDERED.

                                                      s/ Susan G. Braden
                                                      SUSAN G. BRADEN
                                                      Judge